                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                             (f
                                                                   DATE FILED: // ( ( l, '1


 THOMAS J. OLSEN, individually and on
 behalf of all other persons similarly situated,

                                 Plaintiff,
                                                                   19-CV-6261 (RA)
                         V.
                                                                         ORDER
 R.Y. MANAGEMENT CO. INC., dlbla
 SOUTH COVE PLAZA,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle. Accordingly,

it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and "so ordered" by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
Dated:     November 12, 2019
           New York, New York

                                                   Ronni# Abrom~
                                                   United States District Judge
